                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DANIEL BARENBAUM, on behalf                   :
of himself and all others similarly situated, :       CIVIL ACTION
              Plaintiff,                      :
                                              :
       v.                                     :
                                              :
HAYT, HAYT, & LANDAU, LLC,                    :
               Defendant.                     :       No. 18-4120
                                              :

                                               ORDER


       AND NOW, this 10th day of September 2019, upon consideration of Defendant Hayt,

Hayt, & Landau’s Motion to Dismiss, Plaintiff’s response, both parties’ Motions for Summary

Judgment and the responses and replies thereto, and Plaintiff Daniel Barenbaum’s Motion for

Class Certification and responses, replies, and sur-replies thereto, and for the reasons provided in

this Court’s Memorandum dated September 10, 2019, it is ORDERED that:

               1. Defendant’s Motion to Dismiss (Document No. 31) is DENIED.

               2. Plaintiff’s Motion for Summary Judgment (Document No. 28) is GRANTED

                   with respect to Count II of the Complaint and DENIED with respect to

                   Counts I and Count III.

               3. Defendant’s Motion for Summary Judgment (Document No. 29) is

                   GRANTED with respect to Counts I and III of the Complaint and DENIED

                   with respect to Count II.

               4. Plaintiff’s Motion for Class Certification (Document No. 25) is GRANTED.

                   The following class is certified pursuant to Federal Rule of Civil Procedure


                                                  1
   23(a) and 23(b)(3): “all consumers residing in the Commonwealth of

   Pennsylvania who received a ‘Notice of Deposition In Aid Of Execution’

   from the Defendant on an obligation owed or allegedly owed to Midland

   Funding, LLC, during the time period of September 25, 2017 to September

   24, 2018, and who thereafter appeared as directed at the date, time and

   location noticed for the Deposition.”

5. Daniel Barenbaum is appointed as class representative.

6. The law firm of Marcus & Zelman, LLC is appointed as class counsel

   pursuant to Rule 23(c)(1)(B).

7. A status conference will occur on October 23, 2019 at 9:30am. The parties

   should be prepared to discuss notice to the class, damages, and how best to

   bring this litigation to a resolution.

8. This Court’s Scheduling Order issued January 9, 2019 (Document No. 16) is

   hereby VACATED and the remaining trial-related dates as outlined in the

   Scheduling Order are no longer in effect.



                               BY THE COURT:




                               Berle M. Schiller, J.




                                   2
